DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
it is noted that the drawings of PCT application (WO 2019/043250) filed on 3/4/20 will be used for this US application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 6, 10-11, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (2009/0104710) in view of Doran (2012/0170049) (of record).
Regarding claims  6, 11, 13, 14, Figure 2 of Zhou et al below discloses a detection system comprising: an assay device (i.e., reaction tray 13) having one or more chambers (i.e., cuvettes 5) for containing a liquid sample (i.e., solution) (par. [0046]); a drive arrangement (14) (par. [0017] and [0051]) engaging the assay device (13) to rotate the assay device (13) (figure 2 and par. [0017] and [0051]); one or more light sources (1) each arranged to direct light towards a corresponding one of the one or more chambers (5), wherein the emitted light forms a light path between the light source (1) and the respective chamber (5); and a light receiver (6) corresponding to each of the one or more light sources (1), each light receiver (6) arranged to receive light from its respective light source (1) that has passed through the assay device (13).

    PNG
    media_image1.png
    587
    739
    media_image1.png
    Greyscale

Zhou et al does not teach the use of a diffuser disposed in the light path; however, such the feature is known in the art as taught by Doran.
Doran, from the same field of endeavor, teaches a diffuser (3) arranged in a light path of the one or more light sources (2), each diffuser arranged to diffuse light from its respective light source (2) (par. [0051] and [0060]), wherein each diffuser is arranged between its light source (2) and the sample (5) (figure 4 and par. [0051] and [0060]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Zhou et al a diffuser as taught by Doran. The rationale for this modification would have arisen from the fact that using a diffuser would increase the uniformity of the light beam for the light source.
Zhou et al does not teach that each light source (1) and its corresponding light receiver (6) are arranged on the same side of the assay device (13); however, such the feature is known in the art as taught by Doran.
Doran, from the same field of endeavor, discloses a device for measuring optical properties of a three-dimensional translucent object comprises a light source (2) and its corresponding light receiver (9) are arranged on the same side of the assay device (7, 8) by using a first surface (5) arranged to reflect light from the light source (2) to the chamber (7, 8), and a second surface (6) arranged to reflect light from the chamber (7, 8) to the light receiver (9) (see figure 2a below).

    PNG
    media_image2.png
    348
    370
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Zhou et al a first mirror and second mirror as taught by Doran so that to reflect light from the light source to the assay device and to reflect light from assay device to the detector because this is a known arrangement which is known to arrange both light source and detector on the same side. In addition, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 4, Doran teaches the use of a diffuser (par. [0051] and [0061]).
Doran does not explicitly teaches that the diffusion angle of each diffuser is between 5 degrees and 10 degrees; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to arrange the diffuser so that the diffusion angle of each diffuser is between 5 degrees and 10 degrees because this range of angles would provide a maximum uniform intensity; thus, increase the best signal received by the detector.
Regarding claim 10; Doran teaches a diffuser (3) arranged in a light path of the one or more light sources (2), each diffuser arranged to diffuse light from its respective light source (2) (figure 4 and par. [0051]), wherein each diffuser is arranged between its light source (2) and the sample (5).
Zhou et al and Doran do not teach that least one of the one or more chambers comprises a surface configured to diffuse light; however, the examiner take the Official notice that such the feature is known in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the device of Zhou et al and Doran, for example, replace the window of the chamber/cuvette by a diffuser because they are function in same manner; also, reduce the cost of the device.
Regarding claim 12; Zhou et al teaches the use of a reaction tray driving circuit (14) which is driven by drive signal fed from a control circuit (9). 
Zhou et al does not clearly state the driving circuit (14) includes an electric motor; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in driving circuit an electric motor for the purpose of rotating the assay device (13) of Zhou et al because this is a known device which is known for rotating an object.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al  and Doran as applied to claim 6 above, and further in view of Catt et al (2003/0044317) (of record).
Regarding claim 7; Doran teaches that the diffuser (3) is located between the light source (2) and the assay device (5).
Doran does not teach a second diffuser corresponding to each of the one or more light sources, each second diffuser arranged between its respective light receiver and the sample for receiving the assay device.
Catt et al, from the same field of endeavor, discloses a reading device and assay device for use therewith in which a first diffuser (307) is disposed between the light sources (306) and strip (101) and a second diffuser (308) is disposed between the test strip (101) and the detector (821) (see figure 3 below and par. [0041] and [0072]).

    PNG
    media_image3.png
    603
    795
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Zhou et al and Doran a second diffuser as taught by Catt et al. The rationale for this modification would have arisen from the fact that using an addition diffuser between the assay device and detector would ensure that the view seen by the detector is not affected by the presence or absence of the assay device as suggested by Catt et al (par. [(0041)).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al and Doran as applied to claim 6 above, and further in view of Miller et al (8,528,589) (of record).
Regarding claim 8; Zhou et al and Doran do not explicitly disclose an aperture corresponding to each of the one or more light sources, each aperture arranged between the light source and the diffuser corresponding to its respective light source; however, such the feature is known in the art as taught by Miller et al.
Miller et al, from the same field of endeavor, discloses a device and method for assessing one or more predetermined characteristics or properties of a microfluidic droplet within a microfluidic channel in which the device, for example, figure 10 may has an aperture for controlling the illuminated field of view to illuminate only the area near the micro-fluidic channel (see column 17, lines 59-61).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Zhou et al and Doran an aperture as taught by Miller et al for the purpose of illuminating the sensing region only; thus, increase the accuracy of the measurement.
Response to Arguments
Applicant’s arguments with respect to claim(s) 4, 6-8, 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



HP								/HOA Q PHAM/                                                                           Primary Examiner, Art Unit 2877                                                                                                                             November 21, 2022